UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                    ___________________________

                            No. 99-31284
                    ___________________________

 In the matter of: TIME INC, An Order Issuing Subpoenas for the
Taking of Depositions And The Production of Documents for Use In
          the Central Jakarta District Court, Indonesia,

                                                               Plaintiff,

      JAMES R MOFFETT; FREEPORT MCMORAN COPPER AND GOLD INC,

                                                               Appellants.

        ___________________________________________________

            Appeal from the United States District Court
                for the Eastern District of Louisiana
                            (99-MC-2916-C)
      ___________________________________________________
                           February 4, 2000

Before POLITZ and DAVIS, Circuit Judges and RESTANI, Judge.*

PER CURIAM:**
     In this appeal, we consider James Moffett’s challenge to the

district court’s order requiring him to give deposition testimony

pursuant to 28 U.S.C. § 1782.    Moffett principally argues that the

magistrate judge erred in not requiring Time, Inc. to show that the

discovery   materials   they   sought   in   federal   court    were   also

discoverable in Indonesia.     Alternatively, Moffett argues that the

magistrate judge should have given more weight to the fact that

Indonesian courts do not permit discovery.



 *
   Judge of United States Court of International Trade, sitting by
designation.
 **
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       We find no abuse of discretion in the district court’s general

approach to the issues in this case.          The district court properly

took    the   question    of   whether    Moffett’s   testimony     would    be

discoverable in Indonesia into account as one of the factors to be

considered before issuing a subpoena pursuant to 28 U.S.C. § 1782.

We decline to engage in fine-tuning with respect to whether the

district court should have given more weight to this consideration.

       We   therefore    affirm   the    district   court   order   with    one

modification:      in addition to the seven hour time limitation

imposed by the magistrate judge, we conclude that Time’s questions

should be limited in scope to inquiries directly related to the

four allegations contained in General Suharto’s complaint.

AFFIRMED as Modified.